

116 SRES 198 ATS: Condemning Brunei’s dramatic human rights backsliding.
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 198IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Durbin (for himself, Mr. Young, Mr. Menendez, Mr. Rubio, Mr. Van Hollen, Mrs. Feinstein, Mr. Leahy, Mr. Cardin, Mr. Sanders, Mr. Booker, Mr. Merkley, Mrs. Gillibrand, Mr. Cruz, Mrs. Shaheen, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 9, 2019Reported by Mr. Risch, with an amendment and an amendment to the preambleJuly 16, 2019Considered, amended, and agreed to with an amended preambleRESOLUTIONCondemning Brunei’s dramatic human rights backsliding.
 Whereas Brunei has been led since 1967 by one of the world’s longest-reigning monarchs, Sultan Haji Hassanal Bolkiah;
 Whereas Brunei gained independence in 1984; Whereas emergency powers in place in Brunei since 1962 allow the sultan to govern with few limitations to his authority;
 Whereas, according to the United States Department of State 2018 Human Rights Report, human rights issues in Brunei included censorship, interferences with the rights of peaceful assembly and freedom of association, crimes involving violence or threats targeting homosexuality, and exploitation of foreign workers, including through forced labor;
 Whereas Brunei’s media are neither free nor diverse, with broadcasting dominated by the state and private media owned or controlled by the royal family;
 Whereas homosexuality has been illegal in Brunei, carrying a punishment of up to ten years in prison;
 Whereas in 2013, the Government of Brunei announced it was imposing a revised penal code that included harsher punishments of death by stoning for adultery and homosexual relations;
 Whereas international condemnation resulted in a delay in carrying out the provisions; Whereas, in March 2019, the Government of Brunei announced it was going forward with the penal code to take effect April 3, 2019;
 Whereas the penal code includes, among other things, death by stoning for male same-sex relations, adultery, and blasphemy, amputation of limbs for theft, whipping for female same-sex relations, and criminalization of exposure of children to the beliefs and practices of differing religions;
 Whereas, on April 2, 2019, the Department of State said Brunei’s new penal code and associated penalties run counter to its international human rights obligations including with respect to torture or other cruel, inhuman or degrading treatment or punishment;
 Whereas, on April 18, 2019, the European Parliament adopted a resolution strongly condemning Brunei for introducing retrograde laws, calling for their immediate repeal, urging that Brunei uphold its international obligations under international human rights instruments, including with regard to sexual minorities, religious minorities and non-believers, and suggesting visa bans and asset freezes should the penal code not be repealed;
 Whereas the United Nations and international human rights organizations have denounced the penal code, arguing it amounts to torture and a violation of human rights;
 Whereas United Nations High Commissioner for Human Rights Michelle Bachelet urged Brunei to repeal the penal code, noting the punishments proscribed as cruel, inhuman, and degrading and calling the code a serious setback for human rights protections;
 Whereas Human Rights Watch stated, Brunei’s new penal code is barbaric to the core, imposing archaic punishments for acts that shouldn’t even be crimes. … Sultan Hassanal should immediately suspend amputations, stoning, and all other rights-abusing provisions and punishments.;
 Whereas Amnesty International stated, Brunei’s Penal Code is a deeply flawed piece of legislation containing a range of provisions that violate human rights. … As well as imposing cruel, inhuman and degrading punishments, it blatantly restricts the rights to freedom of expression, religion and belief, and codifies discrimination against women and girls.; and
 Whereas the Joint United Nations Program on HIV/AIDS (UNAIDS) Executive Director Michel Sidibé stated that the implementation of this discriminatory penal code will drive people underground and out of reach of life-saving HIV treatment and prevention services, and UNAIDS and the United Nations Population Fund noted these kinds of laws increase stigma, and give license to discrimination, violence, and harassment: Now, therefore, be it
 That the Senate— (1)condemns the Government of Brunei’s further criminalization and barbaric punishments regarding sexual orientation, adultery, and relations between persons of the same sex;
 (2)calls on the Government of Brunei to expeditiously repeal the 2013 penal code; and (3)supports the withdrawal and denial of United States visas for any Brunei official responsible for passage or implementation of such penal code and related laws until they are repealed.
